DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 20 Nov 2019. 
Claims 1-20 are currently pending and have been examined.
IDS
	
The information disclosure statement (IDS) submitted on 02/03/20, 03/30/20, 06/30/20, 05/10/21, 07/29/21 have been considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.94(p)(5) because they include the following reference characters not mentioned in the description:
Figure 3: 320 (Network Interface)
Figure 9: 902 (Patient: John Johnson)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  4-5, 7, 12-13, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7, 12, 15 and 19 contain recitation of “a provider identified in the trigger indication…” which renders the claim indefinite. Per Claim 1, the trigger indication provides patient identifying information and at least one service, but does not identify a provider.  It is unclear how a provider is identified in the trigger indication.  
Claims 4-5, 12-13, 19
Claims 7 and 15 recite the limitation “the care estimate notification is formatted based on a practice management system corresponding to a provider identified in the trigger indication” which renders the claim indefinite. It is unclear how the notification is “formatted based on a practice management system corresponding to a provider”.  For purposes of examination, Examiner is interpreting this as layout and formatting changes depending on personal preference that is specified by a person using the practice management system. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-8), apparatus (claims 9-16), and computer program product (claims 17-20) (Step 1: Yes).  
These limitations of Claims 1, 9 and 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activity.  For example, but for the “via an interactive user interface provided by a user computing entity”, “by the care estimate module”, and “by the central computing entity” 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to extract patient information to identify a patient, determining a service, identifying a potential provider to provide the service based on a set of information, determining a cost estimate for the provider to provide the service, and generating a notification that identifies the potential provider and cost estimate. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3 and 11, reciting particular aspects of performing an eligibility check using patient identifying information, which involves an individual using one set of information about a patient to make a decision of their eligibility; Claims 4, 12 and 19, reciting aspects of performing an authentication of a provider, which involves an individual authenticating a provider; Claims 5, 13, 19, reciting particular aspects of encrypting the care estimate notification prior to providing the care gap notification, which involves an individual using a computer to encrypt a message).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “by the care estimate module” and “by the central computing activity” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0040], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving, a trigger indication comprising patient identifying information that identifies a patient and that identifies at least one service” amounts to mere data gathering,  recitation of “providing the care estimate notification such that a user computing entity receives the care estimate notification…or a graphical representation thereof via a user interface of the user computing entity” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 5, 12, 13, 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6, 7, 10, 14, 15, 18, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “receiving a trigger indication comprising patient identifying information…and…at least one service”; “providing the care estimate notification such that a user computing entity receives the care estimate notification… or a graphical representation thereof via a user interface of the user computing entity”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claims 6-8, 14-16, 20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-8, 10-16, 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 14, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Camacho et al (US Publication 20130191135A1).


Regarding Claims 1, 9 and 17, Pederson discloses the following:  

(Claim 9) An apparatus comprising at least one processor, at least one communications interface, and at least one memory including computer program code, the computer program code comprising executable instructions corresponding to a care estimate module, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least ([0009] “The system comprises computer-executable instructions to identify at least one medical treatment to achieve the medical 

(Claim 17 only) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions corresponding a care estimate module, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to [0037] “the care path generator 64 is preferably accessible over a network 60, such as the Internet or any other conventional network…for users 58 to access the care path generator 64 application program 64 and to view the results produced thereby. In one example, a user's computing station 62 is equipped with a browser program, such as Microsoft's Internet Explorer™, Netscape's Navigator™, a Linux browser, or other browsing application program, viewing program or other software, which provides the user 58 with access to the care path generator application program 64. The user's computing station 62 may be any conventional computing device or process, such as but not limited to a computer, personal data assistant (PDA), mobile phone, wireless device, tablet computer, terminal, or the like”):

receiving, by a care estimate module operating on a central computing entity, a trigger indication (a) comprising patient identifying information that identifies a patient and (b) that identifies at least one service ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment data 306”);
extracting, by the care estimate module, the patient identifying information from the trigger indication ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment data 306, provider data 308, member eligibility data 310, member claims data 312” – member eligibility data and member claims data read on “patient identifying information”);
determining, by the care estimate module, the at least one service (Camacho [0044] “As shown in greater detail in FIG. 5, a healthcare path 570 may include a plurality of stages. For example, as shown, stages in a healthcare path may include an evaluation/diagnosis stage 571, a treatment/surgery stage 572, and a recovery/rehabilitation stage 573”; see Fig. 5 which shows Radiology X-ray/MRI in Stage 1 Evaluation/Diagnosis and Knee arthroscopy in Stage 2 Treatment). 
identifying, by the care estimate module, at least one potential provider that provides the at least one service (See Fig. 11 A, Path 101 which shows providers who provide “Chiro path” services and Providers who provider “surgery path” services; [0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include…provider data 308…Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to: treatment decision support 332; provider search and selection 334; provider cost”), the at least one potential provider identified based at least in part on eligibility information associated with the patient, a location associated with the patient, and an address associated with the at least one potential provider ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment data 306, provider data 308, member eligibility data 310”… Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to: treatment decision support 332; provider search and selection 334; provider cost”; See Fig. 11C which has a “search by City, State, Zip” bar for patient to input his location and addresses associated with each returned provider with distance from known location) 
determining, by the care estimate module, a cost estimate for the at least one potential provider to provide the at least one service to the patient, the cost estimate determined at least in part based on the eligibility information associated with the patient ([0051] “a consumer may have the goal of obtaining an accurate cost estimate 708 for one or more selection the consumer has made related to one or more of their treatment goals 702 and/or 704…Systems and methods of the present disclosure may also include using accurate benefit data 712 to provide accurate cost estimates 708. Accurate benefit data may be generated by reviewing and incorporating current health account data, eligibility parameters, and/or other relevant information. Further, systems and methods of the present disclosure may include using accurate provider rates 714 to help provide accurate cost estimates 708. Accurate provider rates may be obtained in some cases by consulting fee schedules, claims-based rates, geographical average rates, and/or any other relevant or desirable source”). 
generating, by the central computing entity, a care estimate notification that identifies the at least one potential provider and comprises the cost estimate ([0028] “the present disclosure discloses a system, method, and computer product that, in one embodiment, will provide cost estimates for each step of a medical treatment option as well as an aggregate cost for the selected option as a whole. This cost estimate will preferably be based on average costs calculated from claim information from the providers involved as well as the facilities involved”; See Fig. 11C which shows providers by name with out-of-pocket costs for each provider); and
providing, by the central computing entity, the care estimate notification such that a user computing entity receives the care estimate notification, the user computing entity configured to provide a care estimate evaluation comprising at least a portion of the care estimate notification or a graphical representation thereof via a user interface of the user computing entity (See Fig. 10 - see box at lower right with average estimate average total cost and estimated out of pocket costs – cost estimate is identified; Step 1 shows office visit with primary care physician – provider is identified; Fig. 10 also shows graphical representation; [0059] “An example optimization result is depicted, in one embodiment, in FIG. 10, for provision 

Regarding Claim 2, 10 and 18, Camacho teach the limitations of Claims 1, 9 and 17, respectively.  Camacho further discloses wherein the at least one service is a procedure, lab work, or a prescription ([0047] “Seven different general illustrative categories of treatment are provided in FIG. 6: office procedures 602; preventative services 604; self-care 606; radiology procedures 608; lab procedures 610; outpatient procedures 612; and inpatient procedures 614”; Fig. 5 shows “Knee Arthroscopy” which is a procedure). 

Regarding Claim 3 and 11, Camacho teach the limitations of Claims 1, and 9, respectively.  Camacho further discloses performing an eligibility check using the patient identifying information to determine the eligibility information ([0051] “Accurate benefit data may be generated by reviewing and incorporating current health account data, eligibility parameters, and/or other relevant information”; [0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure... For example data sources 302 may include…member eligibility data 310… Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to…member eligibility and benefits 338”). 

Regarding Claim 6, 14 and 20 Camacho teach the limitations of Claims 1, 9 and 17, respectively.  Camacho further discloses wherein the care estimate notification comprises scheduling information for scheduling the service with the at least one potential provider ([0050] “Along with a goal of choosing an optimum provider, a consumer may have a goal related to making provider appointments 706. Embodiments of the present disclosure may include accessing data related to provider availability, provider connectivity, and what should be done in preparation for an office visit, for example in order to facilitate meeting the consumer goal of optimizing provider appointments 706”; [0039] also teaches “appointment scheduling” for use within the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7-8, 12-13, 15-16, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al (US20130191135A1) in view of Lee (US20120166226A1).

Regarding Claim 4 and 12, Camacho does not disclose, but Lee, which is directed to a healthcare management system that addresses gaps in healthcare, does teach the following:  performing an authentication of a provider identified in the trigger indication prior to providing the care gap notification (See Lee [0074], [0081]-[0082] which discloses once accessing the HMS website, the user has to be authenticated by the web server before the HMS can provide services, such as care gap notification).
	Camacho discloses a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho with these teachings of Lee to include a step of authenticating a provider, with the motivation of incorporating an rigorous access control mechanism to ensure that only authorized users may access data (Lee at [0078]). 

Regarding Claim 5 and 13, Camacho does not disclose, but Lee, which is directed to a healthcare management system that addresses gaps in healthcare, does teach the following: encrypting the care estimate notification prior to providing the care gap notification (See Lee [0069]-[0071] which discloses a two-level encryption (such as 3DES and/or MD5) of the HMS data exchange to where all incoming/outgoing is encrypted in some form, including the care gap notification that occurs in Lee [0046]-[0048], [0052], & [0103]-[0106]), the encrypting performed at least in part based on the authentication of the provider (See Lee [0074] which discloses the HMS utilizes a first login pop up provided to the user, by which further information such as the care gap notification that occurs in in Lee [0046]-[0048], [0052], & [0103]-[0106] can be encrypted and transmitted to the authenticated user, using the encryption methods discussed in Lee [0069]-[0071]).
Camacho discloses a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, and provides the notification to a user’s computing entity. Camacho does not teach that the care estimate notification is encrypted prior to providing the care gap notification, but Lee does teach this. 


Regarding Claim 19, Claim 19 contains the same or similar limitations as Claims 4-5 and 12-13, The discussions above with respect to Claims 4-5 and 12-13 are equally applicable to Claim 19 and Claim 19 is rejected on the same grounds.  

Regarding Claim 7 and 15, Camacho does not disclose, but Lee, which is directed to a healthcare management system that addresses gaps in healthcare, does teach the following:  wherein the care estimate notification is formatted based on a practice management system corresponding to a provider identified in the trigger indication (Per 112(b) section above, the formatting of the care estimate notification is interpreted as a graphical formatting and changes depending on personal preference that is specified by a person using the practice management system;  See Lee [0086] which discloses the program presenting a list of different types of templates and enables the user to select a template from said list of templates, the selected template being used to presented and format information in a graphical user interface to the user;  Further, see Lee Par [0089] which discloses a template or interface that is designed to emulate a standard doctor’s chart or record in an electronic format on a display that serves to make the EMR look like a paper medical record).
Camacho discloses a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, and provides the notification to a user’s computing entity. Camacho does not 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho with these teachings of Lee to allow a provider to change the format/layout of the notification, with the motivation of allowing a user to customize fill information (Lee at [0086]). 

Regarding Claim 8 and 16, Camacho does not disclose, but Lee, which is directed to a healthcare management system that addresses gaps in healthcare, does teach the following:   wherein the trigger indication is generated in response to a trigger being identified by a listener operating on the central computing entity (According to Applicant’s specification [0065], a listener constitutes computer executable code that upon the processing element executing the computer executable code, identifies triggers and automatically generate trigger indications for one or more integrated back-end functions such as determining that an appointment is being scheduled and may automatically generate trigger indications for an eligibility check and/or care gap evaluation corresponding to the appointment being scheduled.  Therefore, under broadest reasonable interpretation of a listener, as interpreted in light of Applicant’s specification [0065], constitutes computer executable code that automatically generates trigger indications for one or more eligibility checks;  See Lee [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See Lee [0099]-[0106] which discloses the system parsing through the patient’s medical data and the system automatically upon the usage of the system described in Lee).
Camacho discloses a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho with these teachings of Lee to include a listener operating on the central computing identity to generate a trigger indication, with the motivation of saving a user time from manually submitting information (Lee at [0042]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Publication 20070043595A1 to Pederson, which teaches a system and method for estimating medical costs for a particular procedure under at least one health plan 
US Patent 7383197B1 to Neuman, which teaches a first methodology for determining an appropriate treatment based on a diagnosis provided by the consumer or determined by an alternative diagnosis determiner, and a second methodology for determining at least one appropriate service provider based on a treatment preference comprising at least one of geographical location of the provider, insurance plan participation, cost, provider experience with the treatment and provider outcome with respect to the treatment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626